NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



EVERETT EDWARDS, DOC #577029,                )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-2779
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John Klawikofsky, Assistant
Attorney General, Tampa, for Appellee.

PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.